UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1666



ROSARIO A. FIORANI, JR.,

                                              Plaintiff - Appellant,

          versus


JAMES A. METCALF, JR.; FORD MOTOR COMPANY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-619-A)


Submitted:   October 20, 2000             Decided:   November 1, 2000


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se.   Harold O. Miller,
Sarasota, Florida; Bryan Michael Haynes, SOUTHERLAND, ASBILL &
BRENNAN, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rosario A. Fiorani, Jr., appeals the district court’s order

denying his motion to remand and dismissing his action.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Fiorani v. Metcalf, No. CA-00-619-A (E.D. Va.

May 15, 2000).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2